                Case 1:03-md-01570-GBD-SN Document 4273 Filed 12/07/18 Page 1 of 2

WIGGINS CHILDS                      A PROFESSIONAL LIMITED LIABILITY COMPANY
                                    1211 CONNECTICUT AVENUE, N.W. ∙ SUITE 420 ∙ WASHINGTON, D.C. 20036
PANTAZIS FISHER                     Direct Dial: 202-467-4489 ∙ Fax: 205-314-0805
GOLDFARB PLLC                       Email:TFleming@wigginschilds.com ∙ Web:www.wigginschilds.com
Advocates & Litigators
                                                                                                       12/07/2018
TIMOTHY B. FLEMING
OF COUNSEL                                       November 26, 2018


        The Honorable Sarah Netburn
        UNITED STATES MAGISTRATE JUDGE
        UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
        Thurgood Marshall Courthouse
        40 Foley Square, Room 430
        New York, NY 10007

                     Re:   Order of July 10, 2018 & Iran Short Form Complaint
                           1:03-md-1570 (GBD)(SN)

        Your Honor:

                 We are counsel of record for the Plaintiffs in Havlish, et al. v. bin Laden, et al., 1:03-cv-09848
        (GBD)(SN) and Hoglan, et al. v. Islamic Republic of Iran, et al., 1:11-cv-07550 (GBD)(SN). We have
        reviewed the Court’s Orders of May 25, 2018 and July 10, 2018 regarding the Short Form Complaint
        approved for filing new actions against Iran in this multi-district litigation. We are preparing a new
        lawsuit to be captioned Ray, et al. v. Islamic Republic of Iran, et al. that names approximately two dozen
        Plaintiffs that did not participate in our Havlish and Hoglan cases. We write for clarification regarding
        the July 10, 2018 Order, specifically, to: 1) inquire whether the Ray Plaintiffs should file a long form
        Complaint based on the concerns outlined briefly below; and, 2) seek formal leave of Court by
        means of this letter motion to file a long form Complaint or, alternatively, to adapt the Short Form
        Complaint, as explained below.

                 Our primary concern is that the Short Form Complaint only permits claims against the
        foreign state of Iran itself, which will impede enforcement of any judgment obtained by the Ray
        Plaintiffs abroad. We are currently engaged in extensive collection activity overseas for our clients in
        Havlish and Hoglan. While entry of a judgment against Iran only – and service of that judgment – is
        sufficient for participating in the United States Victims of State Sponsored Terrorism Fund
        (“USVSST Fund”), the courts in some foreign jurisdictions will not, or apparently may not, permit
        the requisite freezing of funds with a nexus to Iran unless the specific political subdivision, agency,
        or instrumentality of Iran holding the funds in that jurisdiction is named in the judgment. Likewise,
        it appears that some foreign courts will not, or appear to be disinclined to, permit joinder of our Ray
        clients with our pending collection cases on behalf of the Havlish and Hoglan clients where there are
        differences in the identities of the Iranian judgment defendants.

                In both Havlish and Hoglan, we hold judgments against the Islamic Republic of Iran and 15
        other individuals and entities (the “Iranian Defendants”), all of which play a role the Iranian state
        terrorism apparatus. Our ability to enforce any judgment obtained by the Ray Plaintiffs would be
        severely compromised abroad if we are unable to obtain a judgment against all 16 Iranian
        Defendants. Our clients in the Ray case would be placed in a lesser position in terms of their ability
        to enforce their judgments as compared to our Havlish and Hoglan judgment holders, and this creates

                                                                                                               BIRMINGHAM, AL
                                                                                                                   DELAND, FL
                                                                                                                 NASHVILLE, TN
                                                                                                             WASHINGTON, D.C.
        Case 1:03-md-01570-GBD-SN Document 4273 Filed 12/07/18 Page 2 of 2




  The Honorable Sarah Netburn
  UNITED STATES MAGISTRATE JUDGE
  November 26, 2018
  Page 2

  other sensitive issues for us because some of our Ray clients are members of the same families for
  whom we obtained judgments against all of the Iranian Defendants in both Havlish and Hoglan.

           We respectfully request that the Ray Plaintiffs be permitted to file a traditional long form
  complaint based on our pleadings in Havlish and Hoglan, or, alternatively, a modified Short Form
  Complaint naming the 16 Iranian Defendants. We submit that either is entirely appropriate because
  it is our Havlish case, and not Ashton or Burnett, that provides the factual, evidentiary, and legal basis
  for the judgments in all of the Iran cases that have proceeded to judgment in this MDL.

           Secondly, the Ray Plaintiffs wish to rely on the causes of action asserted in our own Havlish
  and Hoglan pleadings, with the addition of a claim under 28 U.S.C. § 1605B (“JASTA”). We
  recognize that the introduction to the exemplar Short Form Complaint incorporates the factual
  allegations, findings and evidence in the Havlish case into newly-filed actions. However, the Short
  Form Complaint also requires new Iran plaintiffs to make an election to assert the causes of action
  in the Ashton Plaintiffs’ Amended Consolidated Complaint, ECF No. 3237, or the Amended
  Complaint in Burnett v. Islamic Republic of Iran, 1:15-cv-9903 (GBD)(SN), ECF No. 53.

          If our first concern regarding naming all the Iranian defendants previously adjudged in
  Havlish and Hoglan can be accommodated by a modification to the Short Form Complaint, we also
  respectfully request that the Ray Plaintiffs be permitted to assert the causes of action in Havlish and
  Hoglan, in addition to a claim under JASTA, via a minor modification to the Short Form Complaint.
  If the Court should require that we submit in the proposed Complaint in advance and that it be
  specifically approved by the Court, we will of course do so. Alternatively, the Ray Plaintiffs
  respectfully request leave to file a traditional long form complaint incorporating these causes of
  action.

          If the Court is inclined to grant any of the relief requested by the Ray Plaintiffs in this
  correspondence, please advise as to whether the Ray Plaintiffs should file a formal motion to seek
  leave of Court to file a traditional long form complaint or to modify the Short Form Complaint.

                                        Sincerely,
Plaintiffs' request is GRANTED. The Ray Plaintiffs may file a traditional long-form complaint based
on their pleadings in the Havlish and Hoglan cases.
                                        Timothy B. Fleming
SO ORDERED.                             One of the Counsel to the Ray, Havlish, and Hoglan Plaintiffs


  cc: All counsel of record via ECF



December 7, 2018
New York, New York
